Citation Nr: 1210957	
Decision Date: 03/26/12    Archive Date: 04/05/12

DOCKET NO.  06-36 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral hearing loss, currently evaluated as 80 percent disabling.  

2.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from April 1965 to June 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina

The July 2006 rating decision increased the disability rating for the Veteran's bilateral hearing loss from 60 percent to 80 percent, effective from April 28, 2006, and denied entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.

In November 2009, the Board remanded this case for additional development.  Following the completion of this development, the case was returned to the Board for further review.

In May 2011, the Board denied of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders, and remanded the issue of entitlement to an increased rating for bilateral hearing loss.  The development that was requested in connection with the hearing loss claim was completed, and the case has been returned to the Board for further review.

The Veteran appealed the denial of individual unemployability to the United States Court of Appeals for Veterans Claims (Court).  In November 2011, the parties filed a joint motion for remand.  The Court granted the motion in a November 2011 Order.

The purpose of the joint motion was to ensure compliance with the terms of the Board's November 2009 remand.  Specifically, the joint motion directed that the Veteran undergo a VA examination.  The examiner was to opine whether the Veteran's hearing loss alone precludes all forms of substantially gainful employment and was to provide a complete rationale for his or her conclusion.  The joint motion characterized a January 2011 VA examiner's rationale as inadequate.  

The joint motion states that "The parties agree that on remand, VA should obtain a clarifying opinion from the VA examiner or a new opinion if that VA examiner is unavailable that addresses the concerns raised above by the parties and is supported by an adequate rationale."  The Board finds that this instruction was satisfied by the May 2011 VA examination report that was obtained in connection with the remanded claim of entitlement to an increased rating for bilateral hearing loss.  Therefore, the Board finds that an additional remand for another opinion on the Veteran's unemployability is not warranted.  

A June 2011 VA memorandum from the Appeals Management Center Rating Board states that the RO should consider whether a reduction from the current 80 percent disability rating is warranted.  The Board has no jurisdiction to consider whether a rating reduction is warranted.  Thus, this question will not be addressed in this decision.


FINDINGS OF FACT

1.  The audiology examination reports of record show exceptional patterns of hearing impairment in both ears with no more than level XI hearing on the right and level VII hearing on the left.

2.  The Veteran is service-connected for bilateral hearing loss, evaluated as 80 percent disabling, and tinnitus, evaluated as 10 percent disabling.  

3.  The preponderance of the evidence is against finding that the Veteran is unable to obtain or maintain any form of substantially gainful employment due to service-connected bilateral hearing loss and tinnitus alone.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 80 percent for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.85, 4.86, Diagnostic Code 6100 (2011).

2.  The criteria for a total disability evaluation based on individual unemployability due to service connected disorders are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in May 2006 correspondence of the information and evidence needed to substantiate and complete a claim of entitlement to individual unemployability due to service connected disorders, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  An August 2006 letter provided this information with respect to the increased rating claim.  These letters also notified the appellant of how VA determines the disability rating and effective date.  The claim was most recently readjudicated in a 2011 supplemental statement of the case.  Thus, any timing error as to VCAA notice was cured and rendered nonprejudicial.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect). 

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  The appellant was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  

The Veteran was provided VA audiometric examinations in November 2007, April 2010, and May 2011.  The Veteran has provided testimony regarding the impact of his hearing loss and the May 2011 VA examination report discussed the disorders effect on occupational functioning and daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

The May 2011 Board decision remanded the hearing loss claim because it was not clear that the April 2010 VA examination was conducted without the Veteran's hearing aids in place.  The May 2011 VA examiner discussed this matter with the April 2010 VA examiner, and the latter stated that she never conducts audiology compensation and pension examinations with hearing aids.  Hence, the April 2010 VA examination report is adequate for purposes of evaluating the Veteran's hearing loss.

The May 2011 examination report reflects that the examiner was unable to obtain speech discrimination scores because the left ear findings were too unreliable to score and the right ear was unable to be tested.  The examiner stated that, "As a state-licensed audiologist, this examiner certifies that the [V]eteran's non-organic behavior and his reluctance to guess at many words for the better ear make the combined use of puretone average and speech discrimination inappropriate."  The examiner noted that "His non-organic behavior included: rhyming responses (such as 'doubt' for 'route', 'lake' for 'make', 'game' for 'name', etc.); exaggerated listening behavior, such as leaning forward and pressing the headphone against his ear; responses delayed by as much as 15 seconds; complaining about the task (e.g., 'I'm getting a headache with this ****.'); and comments such as 'I read lips, so I don't know the word.'"  

The duty to assist this Veteran is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  When an accurate and comprehensive VA examination is found to be necessary in order to fully evaluate a claim, the Veteran is required to cooperate with that examination.  Beausoleil v. Brown, 8 Vet. App. 459 (1996); Hayes v. Brown, 5 Vet. App. 60 (1993).  On review, the Board finds the examinations adequate for rating purposes and, given the lack of cooperation during the most recent examination, does not find further development in this regard is warranted.

On review, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

II.  Increased Rating

The Veteran was in receipt of a 30 percent disability rating for bilateral hearing loss from August 27, 1991; a 40 percent rating from November 30, 2001; a 60 percent rating from July 29, 2005; and an 80 percent rating from April 28, 2006.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder. 38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2011); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2011).  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

When entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that staged ratings are also appropriate for an increased rating claim that is not on appeal from the assignment of an initial rating when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.

Evaluations of defective hearing range from noncompensable to 100 percent.  The basic method of rating hearing loss involves audiological test results of organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  Puretone threshold average is the sum of puretone thresholds at 1000, 2000, 3000, and 4000 Hertz divided by four.  To evaluate the degree of disability of service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.

The current rating criteria include an alternate method of rating exceptional patterns of hearing.  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) or Table VIa (Numeric Designation of Hearing Impairment Based only on Puretone Threshold Average), whichever results in the higher numeral. Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

Having reviewed the complete record, the Board finds the most probative evidence of record for the period on appeal appears in the June 2006 private audiology report and the November 2007, April 2010, and May 2011 VA examination reports. 

The June 2006 private audiological evaluation indicated pure tone averages of 105 decibels in the right ear and 70 decibels in the left ear.  Speech recognition was not available in the right ear and 60 percent in the left ear.  These findings reflect level XI auditory acuity in the right ear and level VII auditory acuity in the left ear.  See 38 C.F.R. § 4.85, Tables VI, VIA.  These numeric designations correspond to a 60 percent rating.  See 38 C.F.R. 4.85, Table VII, DC 6100.  

The November 2007 VA examination report indicated pure tone averages of 105 decibels in the right ear and 77.5 decibels in the left ear.  Speech recognition was 0 percent in the right ear and 60 percent in the left ear.  These findings reflect level XI auditory acuity in the right ear and level VII auditory acuity in the left ear.  See 38 C.F.R. § 4.85, Tables VI, VIA.  These numeric designations correspond to a 60 percent rating.  See 38 C.F.R. 4.85, Table VII, DC 6100.  

The April 2010 VA examination report indicated pure tone averages of 105 decibels in the right ear and 76.25 decibels in the left ear.  Speech recognition was 0 percent in the right ear and 84 percent in the left ear.  These findings reflect level XI auditory acuity in the right ear and level III auditory acuity in the left ear.  See 38 C.F.R. § 4.85, Tables VI, VIA.  These numeric designations correspond to a 20 percent rating.  See 38 C.F.R. 4.85, Table VII, DC 6100.  

The May 2011 VA examination report notes that the Veteran reported difficulty hearing conversation and warning signals and has difficulty localizing sounds.  This report indicated pure tone averages of 105 decibels in the right ear and 71.25 decibels in the left ear.  Speech recognition could not be tested in the right ear and was too unreliable to score in the left ear.  These findings reflect level XI auditory acuity in the right ear and level VI auditory acuity in the left ear.  See 38 C.F.R. § 4.85, Table VIA.  These numeric designations correspond to a 50 percent rating.  See 38 C.F.R. 4.85, Table VII, DC 6100.  

Thus, the Board finds that the levels of hearing that have been demonstrated in these evaluations are not consistent with a schedular evaluation in excess of 80 percent at any time.

The Board has considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).

As discussed above, the rating criteria for service-connected hearing loss reasonably represent the Veteran's disability level and symptomatology.  Higher schedular evaluations are available under the assigned diagnostic code for greater levels of disability.  Thus, as his disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral for extraschedular evaluation is required.  Id.

III.  Total disability evaluation based on individual unemployability due to service connected disorders

The Veteran asserts, in essence, that he is unable to maintain employment due to his service-connected disabilities.  

A total disability evaluation based on individual unemployability due to service connected disorders is assigned when service-connected disabilities result in such impairment of mind or body that the average person is so disabled that he is unable to secure or follow a substantially gainful occupation as a result of the service- connected disabilities.  38 C.F.R. §§ 3.340, 4.16.  If there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service- connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be at least 70 percent.  38 C.F.R. § 4.16(a).

The Veteran is service connected for bilateral hearing loss, which is 80 percent disabling, and tinnitus, which is 10 percent disabling. The combined evaluation is 80 percent, and thus the Veteran meets the minimum schedular requirements for a total disability evaluation based on individual unemployability due to service connected disorders under 38 C.F.R. § 4.16.

The remaining question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of the service-connected disabilities.  After a careful review of the evidence of record, the Board finds that the Veteran is unable to meet this requirement.  The Veteran was examined in May 2011, and the VA examiner determined that the service-connected disabilities do not render him unable to secure and maintain substantially gainful employment.  The examiner stated the Veteran's hearing loss and tinnitus should not be a barrier to a wide range of employment settings.  She noted that many individuals with tinnitus and the Veteran's degree of hearing loss or worse, function well in many occupational settings.  It can be expected that the Veteran's hearing loss and tinnitus may result in some difficulty understanding speech in noisy settings, over the phone, and at a distance.  She noted he may have problems in environments that require him to often use non-face-to-face communication equipment and in jobs that require a great deal of attention to high-pitched sounds.  However, the Veteran's hearing loss and tinnitus alone should not significantly affect vocational potential or limit participation in many work activities.  The examiner noted that the functional effects of the Veteran's bilateral hearing loss include, but are not limited to, difficulty hearing conversation at a distance; difficulty understanding speech in noisy settings; misunderstanding verbal instructions; difficulty hearing television or radio at a normal volume; difficulty hearing conversation over the phone; difficulty hearing warning signals, such as smoke alarms or police sirens; embarrassment when asking others to repeat what they have said; social isolation; and difficulty hearing conversation if the speaker is not facing him.  

As noted previously in May 2011, the Veteran's service-connected disabilities undoubtedly cause significant occupational impairment.  The assigned 80 percent rating reflects that fact.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (the disability rating itself is recognition that industrial capabilities are impaired).  The evidence of record also suggests that the Veteran's service-connected hearing loss likely prevents him from working as a self-employed commercial truck driver.  Significantly, the question is not whether the appellant can work as a commercial truck driver.  Indeed, as the May 2011 examination report would suggest there is a significant difference between an inability to work as a commercial truck driver and an inability to pursue any type of substantially gainful employment available in the national economy.  

Following the Veteran's termination of self-employment, he was able to obtain work and he was apparently employed until November 2006.  The Veteran reported that he was forced to resign due to his hearing loss disability, and the Veteran can attest to factual matters of which he had first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The evidence of record, however, does not support the Veteran's statement.  That is, the employer did not indicate that any concessions were made by reason of disability and the most recent employer did not disclose the reason for termination.  Further, even assuming, without conceding, that hearing difficulties were the reason for termination, that fact alone does not establish that the Veteran is precluded from all forms of substantially gainful employment that are available in the national economy.  Moreover, it is well to note that the appellant also suffers from multiple nonservice connected disorders to include diabetes, arthritis, hypertension, and depression.

On review, the preponderance of the evidence is against finding that the Veteran is unemployable solely due to his service-connected disabilities.  In making this determination, the Board finds the January and May 2011 VA opinions highly probative.  The January 2011 audiologist determined that amplified left ear word recognition was good.  Neither audiologist believed that the Veteran's hearing loss precluded all forms of substantially gainful employment.  Those opinions were based on a review of relevant records and was supported by adequate rationale.  The record does not contain competent evidence to the contrary.  The Board acknowledges the arguments advanced by the Veteran and his representative, but notes that they are not competent to provide an opinion regarding the impact of hearing loss on all forms of employment that are available in the national economy.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The Board concludes, therefore, that entitlement to total disability evaluation based on individual unemployability due to service connected disorders is not warranted.

The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.


ORDER

Entitlement to an increased evaluation for bilateral hearing loss, currently evaluated as 80 percent disabling, is denied.  

Entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


